ACCEPTED
                                                                           05-17-01449-CV
                                                                 FIFTH COURT OF APPEALS
                                                                           DALLAS, TEXAS
                                                                         6/4/2018 10:10 AM
                                                                                LISA MATZ
                                                                                    CLERK

                         05-17-01449-CV

                                                           FILED IN
                                                    5th COURT OF APPEALS
                   In the Fifth Court of Appeals        DALLAS, TEXAS
                           Dallas, Texas           06/04/2018 10:10:49 AM
                                                          LISA MATZ
                                                            Clerk

                          Joan Gillham,
                            Appellant,

                                v.

                        Angelina Sanchez,
                            Appellee.


              On Appeal from the 134th District Court
                     Dallas County, Texas
                    Cause No. DC-17-000889



    Appellant’s Second Motion for Extension of Time to File Brief
_________________________________________________________________

                               Perry Cockerell
                               State Bar No. 04462500
                               Adkerson, Hauder & Bezney, P.C.
                               1700 Pacific Avenue, Suite 4450
                               Dallas, Texas 75201
                               214-740-2521 – Telephone
                               214-740-2501 – Facsimile

                                Attorneys for Appellant




                                                                       1
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW Appellant, Joan Gillham and pursuant to Tex. R.

App. P. 10.5(b) and 38.6(d) and files her Appellant’s Second Motion For

Extension of Time to File Brief and requests that the Court extend the

time for the filing of Appellant’s Brief and would show the Court as

follows:

                                     I.

       The notice of appeal in this case was filed in the court of appeals

on December 14, 2017. The clerk’s record was filed on March 6, 2018.

                                     II.

     On April 18, 2018, the Court ordered the Appellant’s brief to be

filed within thirty days of the filing of the reporter’s record or June 4,

2018, whichever is later. Appellant’s Brief is therefore due today.

                                     III.

     The reporter’s record was filed with the court on May 31, 2018.

Appellant requests that the Court order the Appellant’s brief to be filed

30 days after the court reporter filed her record with the Court being

June 30, 2018.




                                                                             2
                                     IV.

         Appellee’s counsel does not oppose this motion and requests an

extension of time to file her brief to which Appellant does not oppose.

                                     V.

         This is Appellant’s second request for an extension of time to file

her Appellant’s brief. The first extension was on the grounds that the

reporter’s record was not filed and Appellant could not proceed with her

brief.

         WHEREFORE PREMISES CONSIDERED, Appellant requests

that the Court grant an extension to file Appellant’s brief on June 30,

2018.

                                Respectfully submitted,

                                By: /s/ Perry J. Cockerell
                                Perry J. Cockerell
                                State Bar No. 04462500
                                pcockerell@ahblaw.net

                                ADKERSON, HAUDER & BEZNEY, P.C.
                                1700 Pacific Street, Suite 4450
                                Dallas, Texas 75201
                                Telephone: 214-740-2521
                                Fax: 214-740-2501

                                ATTORNEYS FOR APPELLANT



                                                                               3
                          Certificate of Conference

        This is to certify that counsel for Appellant and Appellee have

conferred on the merits of the motion and that counsel for Appellee has

no objection to the filing of the motion.


                                            /s/ Perry J. Cockerell
                                            Attorney for Appellant




                            Certificate of Service

        This is to certify that all counsel of record have been provided with

a copy of the foregoing by electronic service, on this 4th day of June

2018.



                                            /s/ Perry J. Cockerell
                                            Attorney for Appellant




                                                                            4